NO. 07-03-0250-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 15, 2004



______________________________





GREGORY TODD RILES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;



NO. 43,281-E; HONORABLE RICHARD DAMBOLD, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Gregory Todd Riles appeals from a judgment revoking community supervision and imposing sentence pursuant to a conviction for 
theft from a person.  We affirm.

Appellant entered a plea of guilty to a charge of theft from a person
.  The
 trial court, found that the evidence substantiated appellant’s guilt, accepted the guilty plea, found appellant guilty, and sentenced him to confinement for two years in a state jail facility and a $500 fine
.  Execution of the sentence was suspended and appellant was placed on community supervision for five years. Appellant did not appeal.

The State filed a motion to revoke.   Appellant pled true to all of the grounds alleged as bases for the motion.  The trial judge 
modified the terms of appellant’s probation.   

A second motion to revoke was filed.  Appellant pled not true.  During the hearing, appellant testified in his own defense and admitted violations of conditions of his probation.  The trial judge found that appellant violated the terms of his probation, revoked the order placing appellant on community supervision, and sentenced appellant to 14 months confinement in a state jail facility and a fine of $500.00. 

Appellant’s appointed counsel has filed a motion to withdraw and an 
Anders
 brief in support of the motion.  Counsel has certified that the record has been diligently reviewed and, in her opinion, the record reflects no reversible error or grounds upon which an appeal can be predicated.  
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
.  Thus, she concludes the appeal is frivolous and without merit.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has discussed why, under the controlling authorities, there is no error in the court’s judgment.  Counsel has also demonstrated that she has sent a copy of the brief to appellant and informed appellant that, in counsel’s view, the appeal is without merit.  In addition, counsel has demonstrated that she notified appellant of his right to review the record and file a 
pro se
 response if he so desired.  Appellant has not filed a response to counsel’s motion and brief.

We have made an independent examination of the record to determine whether there are any arguable grounds for appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L.Ed 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.

Phil Johnson

Chief Justice







Do not publish.